UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1565


ARTHUR LEE HAIRSTON, SR.,

                    Plaintiff - Appellant,

             v.

NAGE (SEIU); SUSAN ANDERSON; SARAH E. SUSZCZYK,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cv-00064-GMG)


Submitted: September 10, 2019                                 Decided: October 16, 2019


Before WYNN and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur Lee Hairston, Sr., seeks to appeal the district court’s order dismissing his

complaint without prejudice and providing him an opportunity to file an amended

complaint. As a threshold matter, we “have an independent obligation to verify the

existence of appellate jurisdiction, even in the absence of a jurisdictional challenge from

one of the parties.” Williamson v. Stirling, 912 F.3d 154, 168 (4th Cir. 2018) (internal

quotation marks omitted). We may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“In the ordinary course a final decision is one that ends the litigation on the merits and

leaves nothing for the court to do but execute the judgment.” Ray Haluch Gravel Co. v.

Cent. Pension Fund of Int’l Union of Operating Eng’rs & Participating Emp’rs, 134 S. Ct.

773, 779 (2014) (internal quotation marks omitted).

       The order Hairston seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2